 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    SHANNON RILEY,                                      Case No. 1:19-cv-01643-BAM (PC)
12                        Plaintiff,                      ORDER REGARDING PLAINTIFF’S
                                                          NOTICE OF VOLUNTARY DISMISSAL
13            v.
                                                          (ECF No. 10)
14    GUERRERO, et al.,
15                        Defendants.
16

17           Plaintiff Shannon Riley (“Plaintiff”) is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

19           On February 5, 2020, the Court screened Plaintiff’s complaint and granted Plaintiff leave

20   to file a first amended complaint or a notice of voluntary dismissal within thirty (30) days from

21   the date of service of that order. (ECF No. 9.) On March 9, 2020, Plaintiff filed the instant

22   motion for dismissal of action pursuant to Federal Rule of Civil Procedure 41(a)(1). (ECF No.

23   10.) In his notice, Plaintiff states that he is currently in the process of returning to state court for a

24   hearing regarding a petition for re-sentencing, and he does not believe he would be able to

25   effectively litigate this complaint and his criminal case as well. Plaintiff therefore requests

26   voluntary dismissal of this action, and states that he will re-file his complaint in not later than six

27   ///

28   ///
                                                          1
 1   months with the Court’s permission.1 (Id.)

 2          “[U]nder Rule 41(a)(1)(A)(i), a plaintiff has an absolute right to voluntarily dismiss his

 3   action prior to service by the defendant of an answer or a motion for summary judgment.”

 4   Commercial Space Mgmt. Co., Inc. v. Boeing Co., Inc., 193 F.3d 1074, 1077 (9th Cir. 1999)

 5   (quotation and citation omitted). “[A] dismissal under Rule 41(a)(1) is effective on filing, no

 6   court order is required, the parties are left as though no action had been brought, the defendant

 7   can’t complain, and the district court lacks jurisdiction to do anything about it.” Id. at 1078. No

 8   defendant has been served in this action and no defendant has filed an answer or motion for

 9   summary judgment.

10          Accordingly, this action is terminated by operation of law without further order from the

11   Court. Fed. R. Civ. P. 41(a)(1)(A)(i). The Clerk of the Court is directed to terminate all pending

12   motions and deadlines and close this case.

13
     IT IS SO ORDERED.
14

15       Dated:    March 10, 2020                             /s/ Barbara    A. McAuliffe              _
                                                        UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27   1
       The Court notes that Plaintiff need not obtain the Court’s explicit permission to attempt to re-
     file his complaint. However, the Court also cannot provide legal advice to Plaintiff regarding any
28   possible future issues that may arise when or if he attempts to re-file this action.
                                                        2
